Citation Nr: 0836202	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-20 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1983 to 
October 1983, from April 1997 to November 1997, and from 
December 2002 to March 2004.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision.


FINDING OF FACT

The medical evidence may be reasonably interpreted as linking 
the veteran's tinnitus with his service connected hearing 
loss.  


CONCLUSION OF LAW

Criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

Service medical records are completely void of any mention of 
tinnitus.  The veteran's ears were found to be normal on 
medical examinations in 1980, 1985, 1989, 1994, and 2001.  
Additionally, the veteran routinely denied ear problems while 
in service, and in a post deployment health assessment 
completed in January 2004, the veteran specifically denied 
then having, or having had during his deployment, any ringing 
in the ears.  In October 2004, however, the veteran underwent 
a VA examination at which he complained of a hearing 
impairment and a chronic tinnitus.  In pertinent part, the 
examiner diagnosed the veteran to have "bilateral hearing 
loss associated with chronic tinnitus of high pitched 
tones."  Since that time the veteran has been service 
connected for bilateral hearing loss.  

Although the VA examiner's diagnosis is not a model of 
clarity, it may be reasonably read as establishing an 
etiologic link between the veteran's service connected 
hearing loss and his tinnitus.  Read as such, a basis upon 
which to establish service connection for tinnitus has been 
presented, and the appeal is granted.    


ORDER

Service connection for tinnitus is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


